Citation Nr: 0025043	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability 
rating for hearing loss of the right ear.  

2.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a right knee injury, status post 
meniscus repair and anterior cruciate ligament 
reconstruction.

3.  Entitlement to an initial disability rating higher than 
10 percent for residuals of a left knee injury, status post 
anterior cruciate ligament repair.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1992 to December 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran subsequently moved and the case 
came within the jurisdiction of the Detroit, Michigan, RO.  

The Board notes that the appeals for higher evaluations arise 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.

The Board has found that additional development of evidence 
is warranted with respect to the claims for higher initial 
ratings for the knees.  Accordingly, those issues are 
addressed in a remand which is located at the end of this 
decision.


FINDINGS OF FACT

1.  On authorized audiological evaluation in June 1997, the 
average puretone loss in the right ear was 32 decibels, and 
the average loss in the left ear was 7 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 98 percent in the left ear.

2.  On authorized audiological evaluation in June 1998, the 
average puretone loss in the right ear was 33 decibels, and 
the average loss in the left ear was 8 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear. 

3.  The veteran's hearing loss of the left ear is not 
service-connected.


CONCLUSION OF LAW

The criteria for a higher (compensable) initial disability 
rating for hearing loss of the right ear are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a compensable initial disability 
rating is warranted for his hearing loss of the right ear.  
He asserts that his hearing loss has increased in severity 
since his separation from service, and that he has been told 
that he needs a hearing aid.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher rating.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  With regard to initial ratings, an appeal from an 
award of service connection and initial rating is a well-
grounded claim as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, the Board 
finds that the veteran's claim for a higher initial rating is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the hearing loss issue has been 
obtained.  The evidence includes the veteran's service 
medical records, and the veteran has been afforded disability 
evaluation examinations.  He has declined a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has not considered the veteran's 
claim under the revised regulations.  Therefore, the Board 
has considered whether the veteran has been given adequate 
notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claims are considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (1999).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999). 

On the authorized audiological evaluation in June 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
45
25
LEFT
5
10
10
5
5

The average puretone loss in the right ear was 32 decibels, 
and the average loss in the left ear was 7 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 98 percent in the left ear.

On the authorized audiological evaluation in June 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
50
45
30
LEFT
5
5
10
5
10

The average puretone loss in the right ear was 33 decibels, 
and the average loss in the left ear was 8 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.

The Board notes that the veteran's hearing loss of the left 
ear is not service-connected.  Therefore, when calculating 
the appropriate rating using the tables under Diagnostic Code 
6100, the left ear is presumed to have no hearing loss.  See 
VAOPGCPREC 32-97.  See also 38 C.F.R. § 4.14 (1999) which 
provides that the manifestations from a nonservice-connected 
disorder may not be used when establishing the rating for a 
service-connected disability.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examinations correspond 
to category I, and the presumed normal scores for the 
nonservice-connected left ear correspond to category I.  The 
intersection point for these categories under Table VII shows 
that the hearing loss does not exceed the levels contemplated 
for the currently assigned noncompensable rating.  
Accordingly, the Board concludes that the criteria for a 
higher (compensable) initial rating for hearing loss of the 
right ear are not met.


ORDER

A higher (compensable) initial rating for hearing loss of the 
right ear is denied.


REMAND

The claims for increased ratings for knee disorders are also 
well-grounded.  Once a claimant has presented a well-grounded 
claim, the VA has a duty to assist the claimant in developing 
facts which are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the Board finds that not all 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained, and that additional relevant 
evidence may be available.  

As pointed out by the veteran's representative, the veteran 
may be entitled to separate ratings for arthritis and 
instability.  In this regard, the Board notes that, in a 
precedent opinion, the VA General Counsel held that a veteran 
who has arthritis and instability in his knees may receive 
separate ratings under Codes 5003 and 5257.  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  Separate 
ratings are only warranted in these types of cases when the 
veteran has limitation of motion in his knees which at least 
meets the criteria for a zero-percent rating under Codes 5260 
or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 
204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).

Although the veteran has been afforded two VA examinations, 
neither examination report includes X-ray findings which are 
necessary to properly evaluate knee disorders.  The report of 
a general medical examination conducted by the VA in June 
1997 shows that the examiner stated that he had asked for X-
rays of both knees, but it is unclear whether any such X-rays 
were obtained.  The Board also notes that the report of a VA 
examination conducted in June 1998 appears to be incomplete, 
as a notation on the bottom of the second page of the report 
states that it is continued on the next page, however there 
is no page three associated with the claims file.  

For these reasons, further assistance to the veteran with the 
development of evidence is required, and another orthopedic 
examination is required to properly assess the veteran's 
orthopedic disabilities.  Accordingly, to ensure that the VA 
has met its duty to assist the appellant in developing the 
facts pertinent to the claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his knee 
disorders since his separation from 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his knee disorders.  
The examination must include X-rays of 
the knees for the purpose of determining 
whether arthritis is present.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should readjudicate the 
veteran's claim for entitlement to 
increased ratings for service-connected 
knee disabilities in light of DeLuca, and 
determine if separate ratings for 
arthritis are warranted pursuant to 
VAOPGCPREC 9-98 and 23-97.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999) must be considered when 
assigning an evaluation for degenerative 
or traumatic arthritis.  VAOPGCPREC 9-98.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 



